           Case 1:18-cv-02921-JMF Document 535 Filed 11/14/18 Page 1 of 2
                                         U.S. Department of Justice
                                         Civil Division
                                         Federal Programs Branch
                                         20 Massachusetts Ave., N.W.
                                         Washington, DC 20530


By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York

       Re: State of New York, et al., v. U.S. Department of Commerce, et al., 18-cv-2921 (JMF)

Dear Judge Furman:

        Defendants submit this supplemental opposition to Plaintiffs’ November 12, 2018 letter-motion
seeking the admission of numerous exhibits into evidence. ECF 522. Plaintiffs contend in their letter-
motion that sixty-one exhibits reflect communications between or by Department of Justice (DOJ)
employees, and that the majority of these statements are admissible as exceptions to the hearsay rule
pursuant to Federal Rule of Evidence 801(d)(2)(D) because DOJ acted as an agent for the Department
of Commerce. Id. at 1-2. Plaintiffs make the same argument concerning certain correspondence between
DOJ officials and individuals at the Department of Commerce. Id. at 3.

         Plaintiffs should be estopped from taking this position in light of the positon they took in Court
on November 14, 2018. During the Defendants’ examination of Dr. John Abowd, Plaintiffs’ counsel
objected on hearsay grounds to a question that elicited a conversation between Dr. Abowd and DOJ
employees. See Tr. 167:23-168:1 (Plaintiffs’ counsel: “Objection your Honor and move to strike a portion
of his testimony attempting to convey what the department, what the Department of Justice officials said
during the meeting is hearsay.”). The Court largely sustained the objection on hearsay grounds. See Tr.
168:7-11. Because Plaintiffs have successfully taken the position that statements by the DOJ constitute
hearsay during the cross-examination of Dr. Abowd, they should be estopped from taking the contrary
position in their letter-motion seeking the admission of numerous DOJ documents. See New Hampshire
v. Maine, 532 U.S. 742, 749 (2001) (“[W]here a party assumes a certain position in legal proceedings, and
succeeds in maintaining that position, he may not thereafter, simply because his interests have changed,
assume a contrary position, especially if it be to the prejudice of the party who has acquiesced in the
position formerly taken by him.”) (quoting Davis v. Wakelee, 156 U.S. 680, 689 (1895)).

         Accordingly, for the reasons discussed in Defendants’ initial opposition and this supplement,
Plaintiffs’ motion to seek the admission of dozens of documents, without a sponsoring witness and in
contravention of the Federal Rules of Evidence, should be denied.

Dated: November 14, 2018                        Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                BRETT A. SHUMATE
                                                Deputy Assistant Attorney General

                                                JOHN R. GRIFFITHS
                                                Director, Federal Programs Branch
        Case 1:18-cv-02921-JMF Document 535 Filed 11/14/18 Page 2 of 2




                                       CARLOTTA P. WELLS
                                       Assistant Director, Federal Programs Branch

                                       /s/ Martin M. Tomlinson
                                       KATE BAILEY
                                       GARRETT COYLE
                                       STEPHEN EHRLICH
                                       CAROL FEDERIGHI
                                       DANIEL HALAINEN
                                       MARTIN TOMLINSON
                                       Trial Attorneys
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       20 Massachusetts Ave., N.W.
                                       Washington, DC 20530
                                       Tel.: (202) 353-4556
                                       Email: martin.m.tomlinson@usdoj.gov

                                       Counsel for Defendants

CC:   All Counsel of Record (by ECF)




                                            2
